;~.
< •




      Charles Clay Wilson, Pro Se

      Wynne Unit, T.D.C.J.-I.D.# 521150

      810 F.M. 2821 W.

      Huntsville, Texas    77349




           Charles Clay Wilson

      Acts in Pro Se as counsel and criminal law in Pro Se on his own

      behalf.



           In the office of the Clerk

      Abel Acosta, Clerk

      P.O. BOX 12308, Capitol Station, Austin, Texas 78711

      Sir/or Madam,

      Please be advised this Notice of Appeal to the Supreme Court of Texas is hereby

      given time within 15 days as required by Tex. Code of Crim. Proc. Ann. Art. 44.01
       .        '
      (a) e.g. Appellant acknowledges the courts notice from the Court of Criminal

      Appeal in cause No. Tr. Ct. No. 02f0236-102; WR-14,884-11, on 9/30/2015.

      On this date or day, the Original Application for Writ of Mandamus has been received

      and presented to the court on 10/21/2015. Appellant received notice from the

      Court of Criminal Appeals of Texas in Tr. Ct. No. 02f0236-102; WR-14,884-11

      on 10/21/2015 has this day advise that the court has denied without written

      order, Motion for Leave to file the criminal application for Writ of Mandamus.
                                                   -.
                                                  ·~




                           IN THE COURT OF CRIMINAL APPEALS

                                          OF TEXAS

                                        AUSTIN, TEXAS

Charles Clay Wilson                           §

    Relator Pro Se                            §         WR-14,884-11

                                              §         Tr. Ct. No. 02f0236-102

      vs                                      §

                                              §

The Court of Criminal Appeals                 §

of Texas                                      §

                                              §

                             APPELLANT'S MOTION TO PUB(ISH

   To the Honorable Court of Criminal Appeals of Texas:

Now comes Chatles Clay Wilson, Appellant, pursuant to Tex. R. App. P. 47.2(b)

and files this Motion to Publish, and move this Honorable court to publish the

opinion issued in the    above~styled   and   number ·cause, for the following good

and sufficient reason, to wit:

   On It>;).// :t.o lf." this court denied Appellant 1 s without written order motion

for leave to file the original application for Writ of Mandamus. And in doing

so, failed to considet    importa~t   issues regarding the application of due process

of law to constitutional right to address Notice of not filing a criminal.

complaint and a criminal proceeding, that is illustrated by our Motion for Leave

to file Original Application for Writ of Mandamus filed that date.

   Tex. R. App. P. 47.4 sets forth standards for publication of appellate

opinion. Rule 47.4(b) provides that an opinion should be published if.it,

"invovles issues of constitutional lCIW or other legal issues important to the

jurisprudence of Texas."


                                              1.
Appellant contends the order denying without written order, Motion for Leave

to File the Original Application for Writ of Mandamus, the opinion in this

case, fits squarely within 47.4(b). See WILSON V STATE, 139 S.W.3d 104 (Tex.

App~Texarkana,   2004). As shown by our motion, Motion for Leave to File the

Original Application for Writ of Mandamus filed herewith, our arguement, the

full panoply of rights afforded an accused in a criminal prosecution under our

system of jurisprudence should equally apply to a wrongful unconstitutional

conviction that deprived Appellant of his U.S. Constitutional right to due

process of law and his due course of law under the Texas Constitution. The trial

court lacked the jurisdiction to hear and try and convict Appellant upon an

indictment in Tr. Ct. No. 02f0236-102. That was illegally returned without a

criminal complaint being filed. The conviction is null and void since no

complaint was embraced in the transcript orr appeal, see COMPOSE V STATE, 141
S.W.2d 344, 139 Tex. crim. 411; HUMPHREYV STATE,99 S.W.2d 600; PETERSON V

STATE, 732 S.W.2d 22; DILTZ V STATE, 119 S.W. 92, 52 Tex. Crim. 127(Cr. App. 1909);

INDICTMENT AND INFORMATION key 41(2); ROBINSON V STATE, 7 S.W. 531 (Tex. App. 1888);

STATE V BISHOP, 921 S.W.2d 765, see also .WILSON V STATE, 139 S.W. 3d (Tex. Crim.

App. Texarkana, 2004).

Appellant seeks to have this Honorable court to issue a recall order to ·vacate

the original opinion and mandate, in Wilson V State, 139 S.W.3d 104, supra, since

it comes to the attention of this Honorable court that Appellant was cited for

writ abuse and (11 .07 Sect. 4 V.A.C.C.P.). The trial court and the 5th court

of appeals, both_lacked jurisdiction to hear or try the case. The judgement and

sentence of 50 years, is null and void. Since no complaint was filed in this case,

no complaint in court record exists, and no complaint was embraced in the

transcript on appeal, the judgement and sentence and opinion and mandate




                                          2.
must be recalled and vacated and a new opinion and mandate be issued to show a

dismissal of this case and cause No. 02f0236-102, and appeal No. 06-03-0172-CR,

which resulted in illegally being thy incarceration is an important issue of

Constitutional law.



                                      PRAYER



   WHEREFORE, Appellant prays this Honorable court for all above and foregoing

reasons, GRANT this Motion to Publish, and ORDER the opinion in this cause to

be published.



                                                  Respectfully submitted




                                                     Charles Clay Wilson

                                                     T.D.C.J.-I.D.# 521150

                                                     Wynne unit

                                                     810 F.M. 2821 W.

                                                     Huntsville, Texas     77349
                                  CERTIFICATE OF SERVICE




   I hereby certify on   this~     day of November, 2015, a true and correct

copy of the above and foregoing Appellant NOTICE OF APPEAL, was mailed, First

Class, to the Clerk of the Court of Appeal of Texas, P.O. Box 12308 Capitol

Station, Austin, Texas   78711.




                                                     Is!   tJ.,Mklu~Aa~4;;)
                                                       Eharles Clay Wilson

                                                       T.D.C.J.-I.D.# 521150

                                                       Appellant, Pro Se
Charles Clay Wilson                        §

   Relator                                 §

                                           §        WR-14,884:...11

     Vs                                    §        Tr. Ct. No. 02f0236-102

                                           §

The Texas Court of Criminal Appeals        §

             Respondant                    §



                              NOTICE OF APPEAL

     THE COURT DENIED WITHOUT WRITTEN ORDER MOTION FOR LEAVE TO FILE

                THE ORIGINAL APPLICATION FOR WRIT OF MANDAMUS



   To the Honorable Court of Criminal Appeals:

Comes now, Charles Clay Wilson, Relator Pro Se in this above action on

this (0/~{ /2015 date and within 15 days of this court denied without written

order motion for leave to file the Original Application for Writ of Mandamus,        -·

having been pronounced against Relator, files this written NOTICE OF APPEAL,

the court written order denied without written order motion for leave to

file the Original Application for Writ of Mandamus, from the Texas Court

of Criminal Appeals, Respondant.

   Relator gives his NOTICE OF APPEAL to the Supreme Court of Texas.

WHEREFORE, promises considered, Relator prays this NOTICE OF      APPEALb~esntsr~d


entered of record with this date, ___/ ___/2015. And that further proceedings

be stayed pending the disposition of this appeal.




                                                    Signature of Attorney or

                                                    Pro Se counsel for Relator
Charles Clay Wilson                         §

     Relator                                §   WR-14,884-11



       Vs.                                  §   Tr: Ct. No. 02f0236-102

                                            §

The Texas Court of Criminal                 §

Appeals,                                    §

     Respondant                             §

                                            §

                                 NOTICE OF APPEAL

   To the Honorable Judge of said court:

The Texas Court of Criminal Appeals, by and through the Justices of the above

Court of Criminal Appeals, advised that the court has denied the Without

Written Order Motion For Leave to File the Original Application for Writ of

Mandamus, and within 15 days of the Court of Criminal Appeals' court order,

filed this NOTICE OF APPEAL to the Supreme Court of Texas.

 -;.The order appealed from is an order described order listed in Tex. Code of

Crim. Proc. Ann. Art. 44.01 (a) e.g. dismissing the case since the trial court

lacked jurisdiction .to hear or try the cause t 02f0236-102, and appeal cause

No. 06-03-00172-CR. Since the Court of Appeals for the 5th District of Dallas

was required by law to reverse and dismiss the above cause for lack of jurisdiction,

neither court has obtained jurisdiction to try nor to hear nor to render any

judgement, sentence or appeal opinion. Mandate .and judgement should be vacated

and dismissed since there exists evidence on the face of the trial court record
                                                                                       /
on direct appeal that clearly shows that there is NO "CRIMINAL COMPLAINT"

which must be embraced in th etranscript on appeal in cause No. 06-03-0172-CR,

and Tr. Ct. No. 02f0236-102.



                                       1.
See   ~OMPOSE    V STATE, 141 S.W.2d 344, 139 Tex. Crim. 411; HUMPHREY V STATE,

99 S.W.2d 600; PETERSON V STAT~,_732 S.W. ~d 22; DILTZ V STATE, 119 S.W. 92,

56 Tex. Crim. 1 27 (cr. App. 1 909); INDICTMENT AND INFORMATION key 41 ( 2);

ROBINSON V STATE, 7 S.W. 531 (Tex. App. 1888); STATE V BISHOP, 921 S.W.2d 765.

See, WILSON V STATE, 139 S.W.3d 104(Tex. App. Texarkana 2004) Relator is entitled

to have the order denying him the constitutional right to redress this Honorable

court since he has no other remedy available to him, since the state court cited

abuse of the Writ of Habeas Corpus against hi"m in the state and Federal courts
              vJ 'dY -f(~gf I ·IJ. C.E) ~~- 1 ~'  v;
                                                   :o:;a.                   CB.~
in cause No.s vJ'67-912'iJ?/-(l.~IJ.); Wf!..R~t#,f        ;.3~ts--cv-()/~f-&,st~)
                                                       "f!Jo
3:   lffo·-Cy.-~1-1(~~; ;a~o3-tv-3DL~ ~,Zf.J&I:;-wl lo~7~'J..l( ~~ £t4d:>,·T~ y~Jt.f.2.~~;
(j'{' 0. T.€l!•)    IJ'JoPk~l by .)De~ wt, tlfl!"33ltf Nd/ .,-q; lliA1f lte,z.oo"T"Pff+Zt C'tt- w,&/Q~ tdrtl~~
Relator seeks this Honorable court permission to overrule the Court of Criminal

Appeals' order denying Relator the right to be "Granted" his motion for leave

to file original petition for Writ of Mandamus since the court of criminal appeal

rendered an unconstitutional order denying Relator to be granted his DUE PROCESS

OF LAW nad DUE COURSE OF LAW RIGHTS by the U.S. Constitution and Texas DUE PROCESS

OF LAW and DUE COURSE       OF LAW to request the Texas Court of Criminal Appeals to

grant him the permission to prosecute his Writ of Mandamus since.he has that

constitutional right to redress the court, or any higher court that has proper

 jurisdiction to hear his claim by way of Writ of Mandamus; Since the trial court
            th
and the 5        Court of Appeals of Dallas acted without jurisdiction to hear or·to

try and convict him without jurisdiction, and the Appellate court abused its

authority to grant a dismissal of the case: Since the trial court records clearly

show their is no criminal complaint embraced in the transcript on appeal,

neither court had jurisdiction to hear or render any judgement and sentence

 and opinion and mandate in this case, in Tr. Ct. No. 02f0236-102, and appeal
                                                                        \




                                                2.
No. 06-03-017~-CR, other than to dismisi the case for lack of jurisdiction.

See WILSON   y   STATE, 139 S.W.3d 104(Tex. App. Texarkana, 2004).

   Relator contends since the state D.A. and the Grand Jury returned an

indictment without a criminal complaint, deprived trial court of lack of ·:1

jurisdiction since noone swore out any criminal complaint in this case, and

they cited Relator for abuse of Writ of 11 .07, sec. 4, V.A.C.C.P., he has no

other remedy     s~~ce   he has been cited for writ abuse. Tex. Const. Art. V §

5 and 28; Art. 44.01,       R~lator   requests to vacate order denying him the Motion

for Leave to file Original Application for Writ of Mandamus, and grant him

his NOTICE OF APPEAL, and to vacate order denying the Relator Motion for

Leave to File original Application for Writ of Mandamus, see STATE OF TEXAS

EX REL JOHN B. HOLMES, DISTRICT ATTORNEY, APPLICANT V. HON. WOODY R. DENSON,

248 DISTRICT COURT, RESPONDANT, CITED AS 671 S.W.2d 896, 1984, Tex. Crim.

App. Lexis 690 No. 69,257, debided June 27, 1984. See also IN RE FUENTES,                  (~)


S.W. 2d 261; IN RE ROLLINS LEASING INC., 987 S.W.2d 633. See also, the

Authority of Texas Constitution, Art. 5 sect. 5; Art. 4;04 V.A.C.C.P.

Relator alleges that Respondant exceeded his (or) her authority by issuing

an order denying Relator Motion for Leave to file         origin~l       Application for

Writ of Mandamus. Mandamus is appropriate if " A Judge acts beyond his statutry

authority WHITE V REITER, 640 S.W.2d 586 (1982) ... 11 held in blanc.

The state D.A. and the Grand Jury both, violated Articles 2.03, 2.04, 2.05,

15.04, 16, 16.1v, 21.22, and 27.01 of Tex. Code of Crim; Proc.

By returning the indictment in 02f0236-102 without a criminal complaint being
                                                                     \

filed by any creditable person the state, and the D.A., and the Grand Jury




                                               3.
violated V.A.C.C.P. 20.19 and 21 .20. Thus conspiring and viblating the Relator's

constitutional rights to return a illegal null and void indictment without a

criminal complaint, which deprived the trial court of its jurisdiction in

this case.

Relator is entitled to have the cause reversed and vacated and dismissed with

prejudice and the opinion and mandate be recalled and vacated and a new

opinion and mandate granting Relator a Judgement of dismissal.

   The Appellate court need not render for entry of judgement of acquital or

dismissal, but may itself remder that judgement, e.g. BETV V STATE, 734 S.W.
2d 62-65 (Tex. App. Dallas 1987, pet. ref'd).



   WHEREFORE promises considered, Relator respectfully requests and asks if

this Honorable Justices find that the Respondant, the Court of Criminal

Appeals, has overlooked the lack of the court jurisdiction cited above whether

there is no court record of a criminal complaint embraced in th etranscript

on appeal. The state D.A. and the trial court prosecuted Relator without a

criminal complaint being filed by a creditable person who does not exist, nor

is there any court record exist harging Relator with a crime, since noone filed

a criminal complaint under Art. 2.03, 2.04, 2.05; also V.A.C.C.P. art. 21.22

and 27,01'.




                                       4.
   WHEREFORE, promises considered, the Relator prays that this NOTICE OF

APPEAL be entered of record. And that further proceedings be stayed pending

the disposition of this appeal.




                                              @toJ~D C~~t.J.iLOQl
                                               Signature of Relator acting

                                               as Pro Se counsel for

                                              'Relator




                                       5.